
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 470
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Bishop of Utah
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas the Honorable Nancy Pelosi, a Representative from
			 California, served from 1997 to 2002 as Ranking Democratic Member of the House
			 Permanent Select Committee on Intelligence;
		Whereas Representative Pelosi currently serves as Speaker
			 of the House, a position of considerable power and influence within the
			 Congress;
		Whereas title 3 of the United States Code designates the
			 Speaker of the House as third in line of succession to the Presidency;
		Whereas Speaker Pelosi has publicly challenged the
			 truthfulness of what she and other congressional leaders were told by Central
			 Intelligence Agency officials about the agency’s use of enhanced interrogation
			 techniques on suspected terrorists;
		Whereas in an MSNBC interview on February 25, 2009,
			 Speaker Pelosi stated, “I can say flat-out, they never told us that these
			 enhanced interrogation techniques were being used”;
		Whereas Speaker Pelosi’s public statements allege a
			 sustained pattern of deception by government intelligence officers charged by
			 law with informing Congress about the agency’s activities;
		Whereas when asked at a press conference on May 15, 2009,
			 widely reported by the news media, “Madame Speaker, just to be clear, you’re
			 accusing the CIA of lying to you in September?” Speaker Pelosi stated,
			 “Yes”;
		Whereas during the same press conference the Speaker
			 subsequently stated, “So yes, I’m saying they are misleading, the CIA was
			 misleading the Congress” and further, “they mislead us all the time” and “they
			 misrepresented every step of the way”;
		Whereas in a memorandum to CIA employees released publicly
			 on May 15, 2009, Leon Panetta, the CIA Director, stated, “It is not our policy
			 or practice to mislead Congress. That is against our laws and our values. As
			 the Agency indicated previously in response to Congressional inquiries, our
			 contemporaneous records from September 2002 indicate that CIA officers briefed
			 truthfully on the interrogation of Abu Zubaydah, describing the enhanced
			 interrogation techniques that had been employed”;
		Whereas national and international media reports on this
			 controversy have damaged the reputation of the House by raising questions about
			 whether the effectiveness of congressional oversight may have been undermined
			 through false or misleading statements by intelligence officials; and
		Whereas in order to safeguard the reputation of the House
			 it is imperative to reconcile as soon as possible the aforementioned
			 contradictory statements by Speaker Pelosi and CIA Director Panetta: Now,
			 therefore, be it
		
	
		That—
			(1)a
			 Select Subcommittee of the Permanent Select Committee on Intelligence shall be
			 established to review and verify the accuracy of the Speaker’s aforementioned
			 public statements;
			(2)the Select
			 Subcommittee shall be comprised of four members of the full committee, two
			 appointed by the chairman of the committee and two by its ranking minority
			 member;
			(3)The subcommittee
			 shall have the same powers to obtain testimony and documents pursuant to
			 subpoena authorized under clause 2(m) of rule XI of the Rules of the House;
			 and
			(4)the Select
			 Subcommittee report its findings and recommendations to the House not later
			 than sixty calendar days after adoption of this resolution.
			
